DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/18/2022 has been entered.
Allowable Subject Matter
Claims 1-2 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Dwinell (US 5,906,288). Regarding claims 1, 9 and 14, Dwinell discloses a bottle assembly (fig. 1-3) including: a bottle having an outlet opening (opening under cover 2), a bottle cap member (2) secured to the bottle (col 2, Il.15-17) about the outlet opening, a vent port (8) through the bottle cap member having an inner end open into the bottle and an outer end open to the atmosphere (see shape of 12 in fig.2-3), a frangible plug member received in the vent port (col 2, Il.27-31, “vent panel”), the frangible plug member preventing flow through the vent port when frangible plug member is intact and not broken (see fig.2), a vent tab (12, 16) on the exterior of the bottle cap member (see fig.1-3), the vent tab coupled to the frangible plug member (see fig.2), the vent tab extending from the frangible plug member accessible on the exterior of the bottle cap member (via 16, see fig.2-3) for engagement to apply forces to the vent tab that become translated to the frangible plug member breaking the frangible plug member (col 2, Il.42-45, see fig.3), the frangible plug member when broken permitting flow through the vent port (see fig.3), the vent tab coupled to the frangible plug member at a load juncture (LJ, see annotated fig.3 below), the vent tab coupled to the bottle cap member at a fulcrum juncture (15) spaced from the load juncture (see fig.2-3), the vent tab comprising a lever member (LM) extending from the fulcrum juncture away from the fulcrum juncture to a distal end carrying an engagement surface (surface of LM), wherein the load juncture, fulcrum juncture and engagement surface are juxtaposed such that with the application of forces to the engagement surface of the lever member pivots about the fulcrum juncture displacing the load juncture and applying forces across the frangible plug member to break the frangible plug member (see fig.3).

    PNG
    media_image1.png
    978
    1287
    media_image1.png
    Greyscale

In combination with other claimed limitations, Dwinell and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1, “the load juncture is in between the fulcrum juncture and the engagement surface, or, the fulcrum juncture is in between the load juncture and the engagement surface”; and claims 9 and 14, “a dispenser having a housing to which the bottle assembly is removably coupled to dispense fluid from the bottle, the bottle assembly movable relative the housing to couple the bottle assembly to the housing in a dispensing position for dispensing of fluid from the bottle assembly, during movement of the bottle assembly relative the housing toward the dispensing position engagement between the engagement surface provided on the lever member and a cam surface on the housing applies forces to the lever member that pivots the lever member about the fulcrum juncture to break the frangible plug member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        
/Jeremy Carroll/Primary Examiner, Art Unit 3754